Name: Council Directive 75/363/EEC of 16 June 1975 concerning the coordination of provisions laid down by law, regulation or administrative action in respect of activities of doctors
 Type: Directive
 Subject Matter: employment;  education;  health
 Date Published: 1975-06-30

 Avis juridique important|31975L0363Council Directive 75/363/EEC of 16 June 1975 concerning the coordination of provisions laid down by law, regulation or administrative action in respect of activities of doctors Official Journal L 167 , 30/06/1975 P. 0014 - 0016 Greek special edition: Chapter 06 Volume 1 P. 0209 Spanish special edition: Chapter 06 Volume 1 P. 0197 Portuguese special edition Chapter 06 Volume 1 P. 0197 ++++( 1 ) OJ NO C 101 , 4 . 8 . 1970 , P . 19 . ( 2 ) OJ NO C 36 , 28 . 3 . 1970 , P . 19 . ( 3 ) SEE PAGE 1 OF THIS OFFICIAL JOURNAL . ( 4 ) OJ NO L 257 , 19 . 10 . 1968 , P . 2 . ( 5 ) SEE PAGE 19 OF THIS OFFICIAL JOURNAL . COUNCIL DIRECTIVE OF 16 JUNE 1975 CONCERNING THE COORDINATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF ACTIVITIES OF DOCTORS ( 75/363/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 49 , 57 , 66 AND 235 THEREOF ; HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ; HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) ; HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) ; WHEREAS WITH A VIEW TO ACHIEVING THE MUTUAL RECOGNITION OF DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN MEDICINE , LAID DOWN BY DIRECTIVE NO 75/362/EEC ( 3 ) OF 16 JUNE 1975 CONCERNING THE MUTUAL RECOGNITION OF DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN MEDICINE , INCLUDING MEASURES TO FACILITATE THE EFFECTIVE EXERCISE OF THE RIGHT OF ESTABLISHMENT AND FREEDOM TO PROVIDE SERVICES , THE COMPARABLE NATURE OF TRAINING COURSES IN THE MEMBER STATES ENABLES COORDINATION IN THIS FIELD TO BE CONFINED TO THE REQUIREMENT THAT MINIMUM STANDARDS BE OBSERVED , WHICH THEN LEAVES THE MEMBER STATES FREEDOM OF ORGANIZATION AS REGARDS TEACHING ; WHEREAS WITH A VIEW TO MUTUAL RECOGNITION OF DIPLOMAS , CERTIFICATES AND OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN SPECIALIZED MEDICINE AND IN ORDER TO PUT ALL MEMBERS OF THE PROFESSION WHO ARE NATIONALS OF THE MEMBER STATES ON AN EQUAL FOOTING WITHIN THE COMMUNITY , SOME COORDINATION OF THE REQUIREMENTS FOR TRAINING IN SPECIALIZED MEDICINE SEEMS NECESSARY ; WHEREAS CERTAIN MINIMUM CRITERIA SHOULD BE LAID DOWN FOR THIS PURPOSE CONCERNING THE RIGHT TO TAKE UP SPECIALIZED TRAINING , THE MINIMUM TRAINING PERIOD , THE METHOD BY WHICH SUCH TRAINING IS GIVEN AND THE PLACE WHERE IT IS TO BE CARRIED OUT , AS WELL AS THE SUPERVISION TO WHICH IT SHOULD BE SUBJECT ; WHEREAS THESE CRITERIA ONLY CONCERN THE SPECIALITIES COMMON TO ALL THE MEMBER STATES OR TO TWO OR MORE MEMBER STATES ; WHEREAS THE COORDINATION OF THE CONDITIONS FOR THE PURSUIT OF THESE ACTIVITIES , AS ENVISAGED BY THIS DIRECTIVE , DOES NOT EXCLUDE ANY SUBSEQUENT COORDINATION ; WHEREAS THE COORDINATION ENVISAGED BY THIS DIRECTIVE COVERS THE PROFESSIONAL TRAINING OF DOCTORS ; WHEREAS , AS FAR AS TRAINING IS CONCERNED , MOST MEMBER STATES DO NOT AT PRESENT DISTINGUISH BETWEEN DOCTORS WHO PURSUE THEIR ACTIVITIES AS EMPLOYED PERSONS AND THOSE WHO ARE SELF-EMPLOYED ; WHEREAS FOR THIS REASON AND IN ORDER TO ENCOURAGE AS FAR AS POSSIBLE THE FREE MOVEMENT OF PROFESSIONAL PERSONS WITHIN THE COMMUNITY , IT APPEARS NECESSARY TO EXTEND THE APPLICATION OF THIS DIRECTIVE TO EMPLOYED DOCTORS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 1 . THE MEMBER STATES SHALL REQUIRE PERSONS WISHING TO TAKE UP AND PURSUE A MEDICAL PROFESSION TO HOLD A DIPLOMA , CERTIFICATE OR OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN MEDICINE REFERRED TO IN ARTICLE 3 OF DIRECTIVE NO 75/362/EEC WHICH GUARANTEES THAT DURING HIS COMPLETE TRAINING PERIOD THE PERSON CONCERNED HAS ACQUIRED : ( A ) ADEQUATE KNOWLEDGE OF THE SCIENCES ON WHICH MEDICINE IS BASED AND A GOOD UNDERSTANDING OF THE SCIENTIFIC METHODS INCLUDING THE PRINCIPLES OF MEASURING BIOLOGICAL FUNCTIONS , THE EVALUATION OF SCIENTIFICALLY ESTABLISHED FACTS AND THE ANALYSIS OF DATA ; ( B ) SUFFICIENT UNDERSTANDING OF THE STRUCTURE , FUNCTIONS AND BEHAVIOUR OF HEALTHY AND SICK PERSONS , AS WELL AS RELATIONS BETWEEN THE STATE OF HEALTH AND THE PHYSICAL AND SOCIAL SURROUNDINGS OF THE HUMAN BEING ; ( C ) ADEQUATE KNOWLEDGE OF CLINICAL DISCIPLINES AND PRACTICES , PROVIDING HIM WITH A COHERENT PICTURE OF MENTAL AND PHYSICAL DISEASES , OF MEDICINE FROM THE POINTS OF VIEW OF PROPHYLAXIS , DIAGNOSIS AND THERAPY AND OF HUMAN REPRODUCTION ; ( D ) SUITABLE CLINICAL EXPERIENCE IN HOSPITALS UNDER APPROPRIATE SUPERVISION . 2 . A COMPLET PERIOD OF MEDICAL TRAINING OF THIS KIND SHALL COMPRISE AT LEAST A SIX-YEAR COURSE OR 5 500 HOURS OF THEORETICAL AND PRACTICAL INSTRUCTION GIVEN IN A UNIVERSITY OR UNDER THE SUPERVISION OF A UNIVERSITY . 3 . IN ORDER TO BE ACCEPTED FOR THIS TRAINING , THE CANDIDATE MUST HAVE A DIPLOMA OR A CERTIFICATE WHICH ENTITLES HIM TO BE ADMITTED TO THE UNIVERSITIES OF A MEMBER STATE FOR THE COURSE OF STUDY CONCERNED . 4 . IN THE CASE OF PERSONS WHO STARTED THEIR TRAINING BEFORE 1 JANUARY 1972 , THE TRAINING REFERRED TO IN PARAGRAPH 2 MAY INCLUDE SIX MONTHS " FULL-TIME PRACTICAL TRAINING AT UNIVERSITY LEVEL UNDER THE SUPERVISION OF THE COMPETENT AUTHORITIES . 5 . NOTHING IN THIS DIRECTIVE SHALL PREJUDICE ANY FACILITY WHICH MAY BE GRANTED IN ACCORDANCE WITH THEIR OWN RULES BY MEMBER STATES IN RESPECT OF THEIR OWN TERRITORY TO AUTHORIZE HOLDERS OF DIPLOMAS , CERTIFICATES OR OTHER EVIDENCE OF FORMAL QUALIFICATIONS WHICH HAVE NOT BEEN OBTAINED IN A MEMBER STATE TO TAKE UP AND PURSUE THE ACTIVITIES OF A DOCTOR . ARTICLE 2 1 . MEMBER STATES SHALL ENSURE THAT THE TRAINING LEADING TO A DIPLOMA , CERTIFICATE OR OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN SPECIALIZED MEDICINE , MEETS THE FOLLOWING REQUIREMENTS AT LEAST : ( A ) IT SHALL ENTAIL THE SUCCESSFUL COMPLETION OF SIX YEARS' STUDY WITHIN THE FRAMEWORK OF THE TRAINING COURSE REFERRED TO IN ARTICLE 1 ; ( B ) IT SHALL COMPRISE THEORETICAL AND PRACTICAL INSTRUCTION ; ( C ) IT SHALL BE A FULL-TIME COURSE SUPERVISED BY THE COMPETENT AUTHORITIES OR BODIES ; ( D ) IT SHALL BE IN A UNIVERSITY CENTRE , IN A TEACHING HOSPITAL OR , WHERE APPROPRIATE , IN A HEALTH ESTABLISHMENT APPROVED FOR THIS PURPOSE BY THE COMPETENT AUTHORITIES OR BODIES ; ( E ) IT SHALL INVOLVE THE PERSONAL PARTICIPATION OF THE DOCTOR TRAINING TO BE A SPECIALIST IN THE ACTIVITY AND IN THE RESPONSIBILITIES OF THE ESTABLISHMENTS CONCERNED . 2 . MEMBER STATES SHALL MAKE THE AWARD OF A DIPLOMA , CERTIFICATE OR OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN SPECIALIZED MEDICINE SUBJECT TO THE POSSESSION OF ONE OF THE DIPLOMAS , CERTIFICATES OR OTHER EVIDENCE OF FORMAL QUALIFICATIONS IN MEDICINE REFERRED TO IN ARTICLE 1 . 3 . WITHIN THE TIME LIMIT LAID DOWN IN ARTICLE 7 , MEMBER STATES SHALL DESIGNATE THE AUTHORITIES OR BODIES COMPETENT TO ISSUE THE DIPLOMAS , CERTIFICATES OR OTHER EVIDENCE OF FORMAL QUALIFICATIONS REFERRED TO IN PARAGRAPH 1 . ARTICLE 3 1 . WITHOUT PREJUDICE TO THE PRINCIPLE OF FULL-TIME TRAINING AS SET OUT IN ARTICLE 2 ( 1 ) ( C ) , AND UNTIL SUCH TIME AS THE COUNCIL MAKES A DECISION IN ACCORDANCE WITH PARAGRAPH 3 , MEMBER STATES MAY PERMIT PART-TIME SPECIALIST TRAINING , UNDER CONDITIONS APPROVED BY THE COMPETENT NATIONAL AUTHORITIES , WHEN TRAINING ON A FULL-TIME BASIS WOULD NOT BE PRACTICABLE FOR WELL-FOUNDED REASONS . 2 . THE TOTAL PERIOD OF SPECIALIZED TRAINING MAY NOT BE SHORTENED BY VIRTUE OF PARAGRAPH 1 . THE STANDARD OF THE TRAINING MAY NOT BE IMPAIRED , EITHER BY ITS PART-TIME NATURE OR BY THE PRACTICE OF PRIVATE , REMUNERATED PROFESSIONAL ACTIVITY . 3 . FOUR YEARS AT THE LATEST AFTER NOTIFICATION OF THIS DIRECTIVE AND IN THE LIGHT OF A REVIEW OF THE SITUATION , ACTING ON A PROPOSAL FROM THE COMMISSION , AND BEARING IN MIND THAT THE POSSIBILITY OF PART-TIME TRAINING SHOULD CONTINUE TO EXIST IN CERTAIN CIRCUMSTANCES TO BE EXAMINED SEPARATELY FOR EACH SPECIALTY , THE COUNCIL SHALL DECIDE WHETHER THE PROVISIONS OF PARAGRAPHS 1 AND 2 SHOULD BE RETAINED OR AMENDED . ARTICLE 4 MEMBER STATES SHALL ENSURE THAT THE MINIMUM LENGTH OF THE SPECIALIZED TRAINING COURSES MENTIONED BELOW MAY NOT BE LESS THAN THE FOLLOWING : FIRST GROUP : - GENERAL SURGERY * FIVE YEARS . - NEURO-SURGERY - INTERNAL MEDICINE - UROLOGY - ORTHOPAEDICS SECOND GROUP : - GYNAECOLOGY AND OBSTETRICS * FOUR YEARS . - PAEDIATRICS - PNEUMO-PHTHISIOLOGY THIRD GROUP : - ANESTHESIOLOGY AND REANIMATION * THREE YEARS . - OPHTHALMOLOGY - OTORHINOLARYNGOLOGY ARTICLE 5 MEMBER STATES WHICH HAVE LAID DOWN PROVISIONS BY LAW , REGULATION AND ADMINISTRATIVE ACTION IN THIS FIELD SHALL ENSURE THAT THE MINIMUM LENGTH OF THE SPECIALIZED TRAINING COURSES MENTIONED BELOW MAY NOT BE LESS THAN THE FOLLOWING : FIRST GROUP : - PLASTIC SURGERY * FIVE YEARS . - THORACIC SURGERY - VASCULAR SURGERY - NEURO-PSYCHIATRY - PAEDIATRIC SURGERY - GASTROENTEROLOGICAL SURGERY SECOND GROUP : - CARDIOLOGY * FOUR YEARS . - GASTROENTEROLOGY - NEUROLOGY - RHEUMATOLOGY - PSYCHIATRY - CLINICAL BIOLOGY - RADIOLOGY - DIAGNOSTIC RADIOLOGY - RADIOTHERAPY - TROPICAL MEDICINE - PHARMACOLOGY - CHILD PSYCHIATRY - MICROBIOLOGY-BACTERIOLOGY - PATHOLOGICAL ANATOMY - OCCUPATIONAL MEDICINE - BIOLOGICAL CHEMISTRY - IMMUNOLOGY - DERMATOLOGY - VENEREOLOGY - GERIATRICS - RENAL DISEASES - CONTAGIOUS DISEASES - COMMUNITY MEDICINE - BIOLOGICAL HAEMATOLOGY THIRD GROUP : - GENERAL HAEMATOLOGY * THREE YEARS . - ENDOCRINOLOGY - PHYSIOTHERAPY - STOMATOLOGY - DERMATO-VENEREOLOGY - ALLERGOLOGY ARTICLE 6 THIS DIRECTIVE SHALL ALSO APPLY TO NATIONALS OF MEMBER STATES WHO , IN ACCORDANCE WITH COUNCIL REGULATION ( EEC ) NO 1612/68 ( 4 ) OF 15 OCTOBER 1968 ON FREEDOM OF MOVEMENT FOR WORKERS WITHIN THE COMMUNITY , ARE PURSUING OR WILL PURSUE , AS EMPLOYED PERSONS , ONE OF THE ACTIVITIES REFERRED TO IN ARTICLE 1 OF DIRECTIVE NO 75/362/EEC . ARTICLE 7 AS A TRANSITIONAL MEASURE AND NOTWITHSTANDING ARTICLE 2 ( 1 ) ( C ) AND ARTICLE 3 , MEMBER STATES WHOSE PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION PERMIT A METHOD OF PART-TIME SPECIALIST TRAINING AT THE TIME OF NOTIFICATION OF THIS DIRECTIVE MAY CONTINUE TO APPLY THESE PROVISIONS TO CANDIDATES WHO HAVE BEGUN THEIR TRAINING AS SPECIALISTS NO LATER THAN FOUR YEARS AFTER THE NOTIFICATION OF THIS DIRECTIVE . THIS PERIOD MAY BE EXTENDED IF THE COUNCIL HAS NOT TAKEN A DECISION IN ACCORDANCE WITH ARTICLE 3 ( 3 ) . ARTICLE 8 AS A TRANSITIONAL MEASURE AND NOTWITHSTANDING ARTICLE 2 ( 2 ) ; ( A ) AS REGARDS LUXEMBOURG , AND IN RESPECT ONLY OF THE LUXEMBOURG DIPLOMAS COVERED BY THE LAW OF 1939 OF LUXEMBOURG ON THE CONFERRING OF ACADEMIC AND UNIVERSITY DEGREES , THE ISSUE OF A CERTIFICATE AS A SPECIALIST SHALL BE CONDITIONAL SIMPLY UPON THE POSSESSION OF THE DIPLOMA OF DOCTOR OF MEDICINE , SURGERY AND OBSTETRICS AWARDED BY THE LUXEMBOURG STATE EXAMINING BOARD ; ( B ) AS REGARDS DENMARK , AND IN RESPECT ONLY OF THE DANISH DIPLOMAS OF DOCTORS OF MEDICINE REQUIRED BY LAW AWARDED BY A DANISH UNIVERSITY FACULTY OF MEDICINE IN ACCORDANCE WITH THE DECREE OF THE MINISTRY OF THE INTERIOR OF 14 MAY 1970 , THE ISSUE OF A CERTIFICATE AS SPECIALIST SHALL BE CONDITIONAL SIMPLY UPON THE POSSESSION OF THE ABOVEMENTIONED DIPLOMAS . THE DIPLOMAS REFERRED TO UNDER ( A ) AND ( B ) MAY BE AWARDED TO CANDIDATES WHO BEGAN THEIR TRAINING BEFORE THE END OF THE PERIOD REFERRED TO IN ARTICLE 9 ( 1 ) . ARTICLE 9 1 . MEMBER STATES SHALL BRING INTO FORCE THE MEASURES NECESSARY TO COMPLY WITH THIS DIRECTIVE WITHIN 18 MONTHS OF ITS NOTIFICATION AND SHALL FORTHWITH INFORM THE COMMISSION THEREOF . 2 . MEMBER STATES SHALL COMMUNICATE TO THE COMMISSION THE TEXTS OF THE MAIN PROVISIONS OF NATIONAL LAW WHICH THEY ADOPT IN THE FIELD COVERED BY THIS DIRECTIVE . ARTICLE 10 WHERE A MEMBER STATE ENCOUNTERS MAJOR DIFFICULTIES IN CERTAIN FIELDS , WHEN APPLYING THIS DIRECTIVE , THE COMMISSION SHALL EXAMINE THESE DIFFICULTIES IN CONJUNCTION WITH THAT STATE AND SHALL REQUEST THE OPINION OF THE COMMITTEE OF SENIOR OFFICIALS ON PUBLIC HEALTH SET UP BY DECISION NO 75/365/EEC ( 5 ) . WHEN NECESSARY , THE COMMISSION SHALL SUBMIT APPROPRIATE PROPOSALS TO THE COUNCIL . ARTICLE 11 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT LUXEMBOURG , 16 JUNE 1975 . FOR THE COUNCIL THE PRESIDENT R . RYAN